UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                     ORDER

       On October 7, 2009, Petitioner Zahir Omar Khamis Bin Hamdoun’s

petition for a writ of habeas corpus was stayed for 120 days [Dkt.

No. 476].    Because the 120-day stay has expired, it is hereby

       ORDERED, that Petitioner show cause no later than February 25,

2010   as   to    why   his   petition   should   not   be   dismissed.   The

Government shall file its response by March 4, 2010.




                                              /s/
February 18, 2010                            Gladys Kessler
                                             United States District Judge



Copies to:       Attorneys of Record via ECF